                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

 RONALD BROTHERS,
                                                 CV 18–142–M–DLC
                     Plaintiff,

        vs.                                       ORDER

 NICHOLAS MONACO; JARED
 GUISINGER; SCOTT
 BURLINGHAM; THORIN GEIST;
 BILL LOWER; RAVALLI COUNTY;
 AND DOES 1–10,

                     Defendants.

      Before the Court is Defendant Attorney General Tim Fox’s Unopposed

Motion to Dismiss. (Doc. 16.) Plaintiff Ronald Brothers filed a First Amended

Complaint, which does not name Fox as a defendant. The First Amended

Complaint supersedes the original complaint, and Fox shall be dismissed.

      IT IS ORDERED that the motion (Doc. 16) is GRANTED.

      IT IS FURTHER ORDERED that Fox’s previously filed motion to dismiss

(Doc. 5) is DENIED as moot.

      DATED this 17th day of October, 2018.
-2-
